DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 15/699,286. Claims 1-18 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 15/699,286, filed 09/08/2017 Claims Priority from Provisional Application 62/385,516, filed 09/09/2016, and Claims Priority from Provisional Application 62/415,297, filed 10/31/2016.
Response to Amendment

5.	In the response filed October 05, 2020, Applicant amended claims 1, 9, 15, and 16, and did not cancel any claims. No new claims were presented for examination. 




7.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been withdrawn.

Response to Arguments

8.	Applicant's arguments filed October 05, 2020, have been fully considered.

9.	Applicant submits “that claims 1-18 are not directed to an abstract idea. As discussed herein, Applicant has amended independent claim 1 to clarify that rather than merely claiming an abstract concept related to organizing human activity with respect to requesting, receiving, and translating device-neutral workflows for performing one or more tasks, functions, and/or operations in a facility, amended claim 1 is directed to a method for retrieving and transmitting with a communications system, device-neutral workflows that are received by a first device of a plurality of different devices. With the first device further retrieving and translating with an engine a set of logic or operating instructions to control the execution of selected tasks, functions and/or operations by the first device, as well as accessing, with the first device, one or more device-specific components and/or resources of the first device to instruct the one or more device-specific components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility. In other words, rather than a method performed by human thought alone, independent claim 1 requires a plurality of different devices communicatively coupled to a 

	In response to Applicant’s argument, the Examiner agrees. Accordingly, the previously issued rejections of claims 1-18 under 35 U.S.C. 101 have been withdrawn.

10.	Applicant submits “that claims 1-18, even if they recite a judicial exception (an abstract idea), are not “directed to the recited exception.” Applicant respectfully submits that the limitations of independent claim 1 for more efficiently managing the enabling and controlling of communications between a plurality of different devices for execution of one or more tasks, functions, and/or operations by the different devices at a facility are integrated into a practical application. Similarly, the limitations of independent claim 9 for a communication and control system that is configured to enable and control communications with a plurality of differing devices for execution of one or more tasks, functions, and/or operations by the differing devices within a facility are integrated into a practical application.” Applicant further submits “that the claimed 

	In response to Applicant’s argument, it is noted that as indicated above, the previously issued rejections of claims 1-18 under 35 U.S.C. 101 have been withdrawn.

11.	Applicant submits that claims 1-18 recite additional elements that amount to significantly more than the judicial exception. [Applicant’s Remarks, 10/05/2020, page 15]

	In response to Applicant’s argument, it is noted that as indicated above, the previously issued rejections of claims 1-18 under 35 U.S.C. 101 have been withdrawn.

12.	Applicant submits “With respect to the rejection of independent claim 1, Applicant respectfully submits that the combination of Ledford and Sobhy does not disclose or suggest “receiving, with a communications system, identification information from a first device of a plurality of different devices, wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms; retrieving, with the communications system, one or more device-neutral workflows associated with the received identification information; transmitting, with the communications system, the one or more workflows to the first device, wherein each of the one or more workflows is received by an engine loaded on or 

In response to the Applicant’s argument that “the combination of Ledford and Sobhy does not disclose or suggest “receiving, with a communications system, identification information from a first device of a plurality of different devices, wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms; retrieving, with the communications system, one or more device-neutral workflows associated with the received identification information; transmitting, with the communications system, the one or more workflows to the first device, wherein each of the one or more workflows is received by an engine loaded on or accessed by the first device, wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; retrieving and translating, with the engine of the first device, a set of logic or operating instructions in the device-neutral workflows, ...and accessing, with the first device, one or more device-specific components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions,” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the 

13.	Applicant submits that “Ledford is silent with regards to translating a set of logic or operating instructions in the device-neutral workflows, as recited in amended claim 1.”  [Applicant’s Remarks, 10/05/2020, page 19]

	In response to Applicant’s argument that Ledford is silent with regards to translating a set of logic or operating instructions in the device-neutral workflows, as recited in amended claim 1, it is noted that Ledford is not asserted as disclosing the disputed limitation. Accordingly, this argument is considered moot.

14.	Applicant submits “Sobhy does not disclose or suggest “accessing, with the first device, one or more components and/or resources of the first device to instruct the one or more components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions,” as recited in amended claim 1.” [Applicant’s Remarks, 07/13/2020, page 19]

With respect to the §103 rejection of independent claim 1, Applicant argues that Sobhy does not disclose or suggest “accessing, with the first device, one or more components and/or resources of the first device to instruct the one or more components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions.” However, in at least paragraphs 0030, 0032, 0059, 0066, Sobhy teaches the instant limitation by accessing a component of the device to instruct the component to instruct the device to perform operations using the translated instructions. In particular, Sobhy’s .
Contrary to Applicant’s assertions, Sobhy does access one or more components and/or resources of the first device to instruct the one or more components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions. For instance, Sobhy describes at paragraph  0059 that “the device driver module 120 provides driver mechanisms that allow the server modules 116 to control different types of target devices 104. For instance, the device driver module 120 may use a first kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a relatively simple lighting mechanism. The device driver module 120 may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch, e.g., a lighting switch which incorporates a dimming function in addition to an on-off function. From a high-level perspective, the device driver module 120 allows each service to be constructed in a device-agnostic manner, e.g., without taking into account the particular nature of the native functionality provided by the target devices 104.” Controlling a mechanism of a device to perform a device function using converted control instructions suggests instructing a device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions. Notwithstanding that using instructions for guiding execution of processes and tasks is obvious, if not inherent, 
As noted in paragraph [0019] of the Applicant’s Specification, “The devices 12 linked to/integrated within the communication system 2 may separately/independently access workflow 14. The workflow 14 generally will contain business logic or instructions for performance of the specific functions/operations of the facility 1. For example, the workflows 14 can be a set of instructions that walks an operator or controls one or more automated systems or devices at the facility 1 through a specific process. The workflows 14 further generally will be device neutral or device independent and can be created and/or written in a selected programming language, without having to be written for or directed to a specific operating platform or software; and can contain primarily the business logic or instructions for performance of the facility's specific functions or operations.” Similarly, paragraph [0032] of Sobhy notes that “Each pipe mechanism is constructed in a device-agnostic manner. This means that each pipe mechanism has the capacity to interact with different kinds of target devices 104, irrespective of the native functionality provided by the target devices 104.” This is consistent with Sobhy’s access of components and/or resources of the first device to instruct the one or more components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions. 
In further support of the reasonableness of mapping Sobhy’s access of the pipe mechanisms functionality of the device to the claimed access one or more components and/or resources of the first device, it is noted that paragraph 0030 of Sobhy discloses that “FIG. 1 shows an illustrative environment 100 in which a service system interacts with a plurality of target devices via a plurality of respective pipe mechanisms. A plurality of users may also interact with the service system using “FIGS. 3-6 show three different ways that a pipe mechanism may be coupled to a device. Beginning with FIG. 3, a target device 302 includes any native device functionality 304 and a pipe interface mechanism 306. The native device functionality 304 represents any functions performed by the target device 302. The pipe interface mechanism 306 provides any mechanism by which the native device functionality 304 may interact with a pipe mechanism 308. For example, in one non-limiting case, the pipe interface mechanism 306 may correspond to a relay which is connected to various switches provided by the native device functionality 304. The relay, in turn, is controlled by the pipe mechanism 308.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Sobhy teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 112

16.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


17.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18.	Claim 1 was amended to recite “transmitting, with the communications system, the one or more workflows to the first device, wherein each of the one or more workflows is received by an engine loaded on or accessed by the first device, wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform.” Claim 1 recites “the one or more workflows.” However, this limitation lacks antecedent basis because independent claim 1 does not introduce “one or more workflows.” Appropriate correction is required.

19.	All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

24.	Claims 1-4, 6-7, 9-10, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford et al., Pub. No.: US 2003/0171947 A1, [hereinafter Ledford], in view of Sobhy, Pub. No.: US 2014/0237092 A1, [hereinafter Sobhy], in further view of Stewart et al., Pub. No.: US 2013/0332899 A1, [hereinafter Stewart].

As per claim 1, Ledford teaches a method for more efficiently enabling and controlling communications between a plurality of different devices for execution of one or more tasks, functions, and/or operations by the different devices at a facility, comprising: receiving, with a communications system, identification information from a first device of the plurality of different devices, wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms (paragraph 0002, discussing an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions; paragraph 0014, discussing an innovative computer-based system for implementing business processes can access data existing on one or more of the computer platforms of an enterprise to implement workflows by a workflow engine. Workflows can be defined as computer software representations of an activity or activities performed by an enterprise comprising a business process. A workflow engine is a computer software program component that operates on the computer software comprising the workflow to automate the activity. For an enterprise, a business process can be broken into business rules that define the process. These business rules can then be categorized into work element categories and translated into workflow elements. Data for supporting the workflow can be identified, including sources of that data within the enterprise (i.e., receiving identification information)…; paragraph 0046, discussing that during the operation of the workflow 224, data supporting the workflow can be retrieved from data sources contained on computer systems other than the computer system hosting the multidimensional process engine even if the computer system containing the data source runs a different computer operating system (i.e., wherein at least some of the plurality of different devices utilize distinct software programs or operating platforms); paragraph 0079, discussing that all of the enterprise-wide systems containing any of the data determined in step 360 are identified. This identification step can be done manually be a person or automatically, such as by a computer querying a database that associates data types with enterprise-wide systems containing those data);
retrieving, with the communications system, one or more device-neutral workflows associated with the received identification information (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow access to all the data needed to support execution of the delegates comprising the workflow. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224. This software functionality, implemented with a platform independent computer language (i.e., retrieving one or more device-neutral workflows associated with the received identification information) such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise. For example, in the lost/stolen credit card example discussed above, a workflow 224 may instantiate an action that causes the integration manager 232 to instantiate a data connector to retrieve applicant and co-applicant information associated with an account from a storage drive on an Ethernet network and to instantiate a different data connector to retrieve data on account activity from a mainframe computer. In Step 340, all possible communication links are determined. Subsequent steps determine the precise data needs and the sources of that data; paragraph 0076, discussing that data sources are determined. This determination is made by associating the data needs identified at step 360 with sources of that data. These sources may exist on a variety of computer platforms across an enterprise and may include databases identified in the Data Sources 240 layer or may include other sources, such as data gathered from a person during implementing a workflow comprising the business process); 

transmitting, with the communications system, the one or more workflows to the first device, wherein each of the one or more workflows is received by an engine loaded on or accessed by the first device (paragraph 0077, discussing that workflow analysis and design are 

retrieving, with the engine of the first device, a set of logic or operating instructions in the device-neutral workflows (paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow 224 access to all the data needed to support execution of the delegates comprising the workflow 224. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data and 

controlling, with the distinct operating platform or software of the first device, the execution by the first device of selected tasks, functions, and/or operations of the one or more workflows, as defined by the set of logic or operating instructions (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps that convert business rules that govern the process to actions (i.e., controlling the execution by the first device of selected tasks, functions, and/or operations of the one or more workflows, as defined by the set of logic or operating instructions). A multidimensional process engine 222, also referred to herein as a workflow engine, executes definitions of a workflow 224 on a step-by-step basis, driving both the screen display and the actions associated with each step.  A workflow 224 can trigger a display to the user, retrieve data, make a decision, run a sub-workflow, or defer a workflow 224 for completion by another user; paragraph 0091, discussing that if the shape is not a decision shape, the process moves to step 620 and determines if the shape is a display shape as categorized at step 530 associated with a delegate to perform a display function.  If the result is "Yes," the process moves to step 645 and determines what prompts, if any, should appear on the display screen. The process then moves to step 670 and determines what data, if any, should be collected by the person viewing the screen. Within this step, default values that may populate any data entry fields on the display may also be determined. As a data gathering tool, a delegate associated with the display shape differs from the delegate associated with the data shape. A delegate associated with a data shape in the exemplary embodiment retrieves data that exists somewhere across the enterprise, such as Data Sources 240, implementing the features of the exemplary embodiment that allows for communications across a variety of computer platforms when operating a workflow engine to implement the business solution process. A delegate associated with a display shape in the exemplary embodiment can be used to input data not contained in one of the Data Sources 240. Once any data gathering has been determined, the process moves to step 675, where the XML code for the delegate is written; paragraph 0101, discussing that a business process can be broken into business rules that define the process.  These business rules can then be categorized 

Ledford does not explicitly teach wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform; translating, with the engine of the first device, a set of logic or operating instructions in the device-neutral workflows; accessing, with the first device, one or more device- specific components and/or resources of the first device to instruct the one or more device-specific components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions. Sobhy in the analogous art of workflow management teaches:

translating, with the engine of the first device, a set of logic or operating instructions in the device-neutral workflows (paragraph 0022, discussing that Section A describes an illustrative environment for controlling target devices using a service system and device-agnostic pipe mechanisms (i.e., device-neutral workflows); paragraph 0032, discussing that each pipe mechanism is constructed in a device-agnostic manner. This means that each pipe mechanism has the capacity to interact with different kinds of target devices 104, irrespective of the native functionality provided by the target devices 104; paragraph 0059, discussing that the device driver module 120 provides driver mechanisms that allow the server modules 116 to control different types of target devices 104. For instance, the device driver module 120 may use a first kind of 

accessing, with the first device, one or more device- specific components and/or resources of the first device to instruct the one or more device-specific components or resources to instruct the first device to perform the one or more tasks, functions, and/or operations at the facility using the translated set of instructions (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner. This means that any pipe mechanism is capable of interacting with plural types of target devices, without regard to the native functionality provided by the target devices; paragraph 0030, discussing that FIG. 1 shows an illustrative environment 100 in which a service system 102 interacts with a plurality of target devices 104 via a plurality of respective pipe mechanisms 106. A plurality of users may also interact with the service system 102 using a plurality of user devices 108 running applications 110. Users can control the target devices 104 through these channels. For example, a user can interact with an application to program a service hosted by the service system 102. Based on that programming, the service may then send instructions to a target device that have the effect of controlling the target device; paragraph 0042, discussing that starting with the target devices 104, 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ledford to include translating, with the engine of the first device, a set of logic or operating instructions in the device-neutral workflows; 

The Ledford-Sobhy combination does not explicitly teach wherein the engine is device-specific and comprises logic or instructions corresponding to a particular software program or operating platform. However, Stewart in the analogous art of integrated business process applications teaches this concept (paragraph 0013, discussing that it is often desirable or necessary to exchange information or data between distinctly different computing systems, computer networks, software applications, etc. The enabling of communications between diverse systems or networks or applications in connection with the conducting of business processes is often referred to as business process integration; paragraph 0015, discussing that in both the traditional and more recent approaches, the executable software application is universal or generic as to all trading partners before it is received and installed within a specific enterprise's computing network (i.e., the engine is device-specific). In other words, it is delivered to different users or systems in an identical, generic form. The software application is then installed within a specific enterprise's computing network…After the generic application is installed, it is then configured and customized for a specific trading partner. The customized application can be executed to exchange data between the specific trading partner and the enterprise; paragraph 

The Ledford-Sobhy combination is directed toward workflow management systems. Stewart  is directed to a system for developing custom data transformations for system integration application programs. Therefore they are deemed to be analogous as they both are directed 

As per claim 2, the Ledford-Sobhy-Stewart combination teaches the method of claim 1. Ledford further teaches wherein the devices comprise software platforms or operating systems including Windows®, Android®, Linux®, or Vocollect® platforms or operating systems, or combinations thereof (paragraph 0005, discussing that   computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system.  For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0033, discussing that the Presentation Tier 210 is preferably a robust UI framework that may use "WINDOWS" application server technologies, specifically the 

As per claim 3, the Ledford-Sobhy-Stewart combination teaches the method of claim 1. Ledford further teaches wherein the devices further comprise an operating system including a Universal Windows Platform (paragraph 0005, discussing that   computer systems typically include operating systems. Operating systems are software programs that control the basic functions of the hardware. Advances in computer hardware technology often result in the development of new operating systems. For example, early computer systems were typically mainframe computers or minicomputers, accessed by terminals, with operating systems such as Unix and VAX/VMS. Current mainframe computers may run the LINUX operating system. For many business applications, mainframe computer systems or minicomputers have been replaced by desktop computers, often linked into computer networks and running operating systems such as the WINDOWS and LINUX operating systems. However, for high-speed and high-volume e-commerce transactions and other data intensive operations, state-of-the-art mainframe systems may be employed; paragraph 0027, discussing that FIG. 1 presents an operating environment 100 for an exemplary embodiment of the present invention. Referring now to FIG. 1, the operating environment 100 comprises a Business Solutions Platform 110; a computer network 120, such as an Ethernet; a mainframe system 150; and a peer-to-peer network 160. The Business Solutions Platform 110 includes a Business Solutions Server 113 and a Business Solutions Workstation 117 and provides the platform, or computer hardware, for a computer software 

As per claim 4, the Ledford-Sobhy-Stewart combination teaches the method of claim 1. Ledford further teaches wherein the devices include servers, desktops, controllers, tablets, mobile phones, scanners, and/or combinations thereof (paragraph 0028, discussing that the computer software program server component of the exemplary embodiment is a multi-tiered program. Its logical framework is described in detail below, in conjunction with FIG. 2. A primary function of the computer software program server component is to manage and implement workflows using a workflow engine 115 and a primary function of the Business Solutions platform 110 is to host the computer software program server component; paragraph 0029, discussing that the operating environment 100 also includes a computer network 120. This network includes a server 125 and 

As per claim 6, the Ledford-Sobhy combination teaches the method of claim 1. Ledford further teaches further comprising: managing device resources and/or device-specific components of the devices using a first component of the engine of the first device including device-dependent or device-specific instructions (paragraph 0014, discussing that a workflow engine is a computer software program component that operates on the computer software comprising the workflow to automate the activity. For an enterprise, a business process can be broken into business rules that define the process. These business rules can then be categorized into work element categories and translated into workflow elements. Data for supporting the workflow can be identified, including sources of that data within the enterprise.  Delegates, which are discrete segments of computer code that can represent a business rule, can be designed to implement each individual workflow element.  For example, a delegate can retrieve data from a computer platform other than the platform hosting a workflow engine. The workflow can then be 

initiating communication with a third component of the engine using a device-specific executable logic component of the engine (paragraph 0040, discussing that the Process Tier 220 consists of both workflow and business services. Every action of a process managed by the exemplary embodiment is part of a workflow 224, which comprises one or more definition steps that convert business rules that govern the process to actions.  A multidimensional process engine 222, also referred to herein as a workflow engine, executes definitions of a workflow 224 on a step-by-step basis, driving both the screen display and the actions associated with each step.  A workflow 224 can trigger a display to the user, retrieve data, make a decision, run a sub-workflow, or defer a workflow 224 for completion by another user; paragraph 0060, discussing that the communications links are determined. These communications links typically represent the computer network links, or system interconnections, that allow a workflow 224 access to all the data needed to support execution of the delegates comprising the workflow 224. As discussed previously in association with FIG. 2, software components that function in support of the exemplary embodiment include the integration manager 232, which instantiates data connectors 231, 233, 234 that retrieve data in support of a workflow 224. This software functionality, implemented with a platform independent computer language such as XML, enables the workflow 224 to manage a process across computer platforms in an enterprise; paragraph 0085, discussing that the "delegate" is defined to accomplish the first workflow element. As used in the exemplary embodiment, a delegate is a computer code that performs a specific task, whether that task is to make a decision or retrieve or transmit data. The task is initiated when the delegate is called in an XML document that contains the workflow).

Ledford does not explicitly teach loading and running the one or more device-neutral workflows on the devices using the third component of the one or more engines. However, Sobhy in the analogous art of workflow management teaches this concept (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner. This means that any pipe mechanism is capable of interacting with plural types of target devices, without regard to the native functionality provided by the target devices; paragraph 0030, discussing that FIG. 1 shows an illustrative environment 100 in which a service system 102 interacts with a plurality of target devices 104 via a plurality of respective pipe mechanisms 106. A plurality of users may also interact with the service system 102 using a plurality of user devices 108 running applications 110. Users can control the target devices 104 through these channels. For example, a user can interact with an application to program a service hosted by the service system 102.  Based on that programming, the service may then send instructions to a target device that have the effect of controlling the target device; paragraph 0059, discussing that the device driver module 120 provides driver mechanisms that allow the server modules 116 to control different types of target devices 104. For instance, the device driver module 120 may use a first kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a relatively simple lighting mechanism. The device driver module 120 may use a second kind of driver mechanism to convert control instructions into an appropriate form for use in controlling a more complex and versatile lighting switch, e.g., a lighting switch which incorporates a dimming function in addition to an on-off function.  From a high-level perspective, the device driver module 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ledford to include loading and running the one or more device-neutral workflows on the devices using the third component of the one or more engines, as taught by Sobhy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by defining and carrying out business services that are easily adaptable to a wide variety of business applications, thereby providing a cost-efficient workflow implementation.

As per claim 7, the Ledford-Sobhy-Stewart combination teaches the method of claim 1. Although not taught by Ledford, Sobhy teaches wherein the facility comprises an order fulfillment facility or warehouse for fulfillment of product orders (paragraph 0004, discussing that an environment is described that includes a service system that hosts one or more services. The services provide logic which controls the operation of a plurality of target devices; paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner; paragraph 0042, discussing that starting with the target devices 104, these devices can represent any type 

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ledford to include wherein the facility comprises an order fulfillment facility or warehouse for fulfillment of product orders, as taught by Sobhy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by defining and carrying out business services that are easily adaptable to a wide variety of business applications, thereby providing a cost-efficient workflow implementation.

Claim 9 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 Ledford teaches a communication and control system for enabling and controlling communications for execution of one or more tasks, functions, and/or operations within a facility, the system comprising: a plurality of differing devices, each comprising a processor, and wherein one or more of the devices utilize disparate operating systems and/or software programs; and a series of engines, each resident on or accessed by the processor of a corresponding device of the plurality of devices (paragraph 0002, discussing that an enterprise-wide business process management system and method that operates across multiple and diverse computer platforms to deliver workflow-based business process management solutions; paragraph 0013, discussing a method for operating an enterprise-wide business process management software solution across multiple and diverse computer platforms; paragraph 0036, discussing that the variety of operating systems or platforms in the operating environment 100 is connected via one or more computing networks or interconnections; paragraph 0046, discussing that the exemplary logical framework 200 also enables the workflow 224 to be operated on by the multidimensional process engine 222, or workflow engine, resulting in the automation of the business solution process. During the operation of the workflow 224, data supporting the workflow can be retrieved from data sources contained on computer systems other than the computer system hosting the multidimensional process engine 222 even if the computer system containing the data source runs a different computer operating system).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

s 5, 8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Stewart, in further view of Grabovski, Pub. No.: US 2014/0278627 A1, [hereinafter Grabovski].

As per claim 5, the Ledford-Sobhy-Stewart combination teaches the method of claim 1, but it does not explicitly teach wherein the set of instructions of each device-neutral workflow comprise instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices. However, Grabovski in the analogous art of workflow management teaches this concept  (abstract, discussing flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel.  In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0060, discussing that the instructions of a first and a second workflow of a first and a second fulfillment program may be provided to the portable device 104 based on other relevant information. In one embodiment, the current instructions being provided to a portable device 104 

herein the set of instructions of each device-neutral workflow comprise instructions for analyzing quality of the tasks, functions, or operations performed at the facility and/or allowing one or more users or facility personnel to evaluate quality of the tasks, operation, or functions of the facility using at least one device of the devices, as taught by Grabovski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allowing companies to improve their financial performance by driving down costs, increasing revenue and ensuring continued performance monitoring. 

As per claim 8, the Ledford-Sobhy-Stewart combination teaches the method of claim 1, but it does not explicitly teach further comprising interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order 

The Ledford-Sobhy-Stewart combination is directed toward workflow management systems. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ledford-Sobhy-Stewart combination to include interchangeably controlling and executing one or more tasks, functions, or operations of a plurality of picking stations at an order fulfillment facility or warehouse using multiple devices of the devices, as taught by Grabovski, since the claimed invention is merely a combination of old elements, and in 

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above. Further, as per claim 11 the Ledford-Sobhy-Stewart combination teaches wherein the plurality of devices includes a handheld device and controller each operating or running disparate software platforms or operating systems (Sobhy, paragraph 0005, discussing that the services are coupled to the target devices via respective pipe mechanisms. The pipe mechanisms handle the flow of data from the target devices to the service system, and the flow of control instructions from the service system to the target devices. In one implementation, the pipe mechanisms are constructed in a device-agnostic manner; paragraph 0046, discussing that the user devices 108 may correspond to different types of computing units, including, but not limited to, personal computers, computer work stations, lap top computers, tablet-type computers, personal digital assistant devices, mobile telephones of any type (e.g., smart phones), non-mobile telephones of any type, electronic book reader devices, set-top box devices, game-playing consoles, portable game-playing devices, and so on. The applications 110 may correspond to software-implemented logic that can be downloaded from the service system 102 (and/or elsewhere) and stored in data stores provided by the user devices 108).

Ledford is directed toward system and method for enterprise-wide business process management. Sobhy discusses controlling devices using cloud services and device-agnostic pipe mechanism. Therefore they are deemed to be analogous as they both are directed toward workflow management. It would have been obvious to one of ordinary skill in the art before the 

The Ledford-Sobhy-Stewart combination does not explicitly teach wherein the order fulfilling facility or warehouse comprises a series of stations, zones or cells and wherein the set of instructions includes instructions or logic for carrying out one or more tasks, functions, and/or operations at selected ones of the stations, zones or cells, and wherein one or more engines of the series of engines translate and communicate the set of instructions to the handheld device and the controller to allow the handheld device and the controller to substantially interchangeably control and execute the one or more tasks, functions, or operations at selected ones of the stations, zones or cells. However, Grabovski in the analogous art of workflow management teaches this concept (abstract, discussing a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. By utilizing predefined workflows including common business processes, the order fulfillment management system is able to drive store-based fulfillment programs efficiently as multiple fulfillment workflows may utilize the same common business processes and a single fulfillment management system may operate workflows in parallel. In addition, such an order fulfillment management system may also be more easily adapted for different retail store environments as the system allows a designer to easily create or modify a fulfillment workflow by selecting predefined common business processes or creating any additional custom business processes…; paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-

The Ledford-Sobhy-Stewart combination is directed toward workflow management systems. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are 

As per claim 12, the Ledford-Sobhy-Stewart-Grabovski combination teaches the  system of claim 11. Although not taught by the Ledford-Sobhy-Stewart combination, Grabovski  teaches wherein the stations, zones or cells include picking stations, storage areas, and/or loading stations (paragraph 0036, discussing that a retail store capable of performing operations and processes associated with multiple store-based fulfillment programs (e.g., such as "in store pick-up", "home delivery", and "shipping" fulfillment programs, for example) commonly includes multiple independent computer modules, each capable of driving the operations and processes associated with a single store-based fulfillment program…; paragraph 0049, discussing that  where a designer 132 desires to define a "ship from store" fulfillment program for a retail store, the designer 132 may operate the GUI to select a plurality of predefined common business processes to define 

The Ledford-Sobhy-Stewart combination is directed toward workflow management systems. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ledford-Sobhy-Stewart combination to include wherein the stations, zones or cells include picking stations, storage areas, and/or loading stations, as taught by Grabovski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allowing companies to improve their financial performance by driving down costs, increasing revenue and ensuring continued performance monitoring. 

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

26.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over view of Ledford in view of Sobhy, in view of Stewart, in view of Grabovski, in further view of Hasman et al., Pub. No.: US 2015/0086304 A1, [hereinafter Hasman].

As per claim 13, the Ledford-Sobhy-Stewart combination teaches the system of claim 9, but it does not explicitly teach wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment. However, Grabovski in the analogous art of workflow management teaches this concept (paragraph 0040, discussing that the common business processes may be combined in any number of various ways to form fulfillment workflows to accomplish specific store-based fulfillment programs. For example, according to one embodiment, an "in-store pickup" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", and "Pickup" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, put the order into designated area for storing, and retrieve the order to be dispensed to the customer; paragraph 0041, discussing a "home delivery" fulfillment program of a retail store is associated with a fulfillment workflow including the common "Pick", "Stage", "Load", and "Deliver" business processes. Based on this workflow, an associate at the retail store would retrieve the order from inventory, prepare the order for further processing, load the order onto a delivery vehicle, and deliver the order to the customer. As can be seen above, the "in-store pickup" fulfillment program and the "home delivery" fulfillment program both include the common "Pick" and "Stage" business processes. According to other embodiments, a store-fulfillment program may be defined by combining several common business processes, in any number of ways, into a fulfillment workflow; paragraph 0084, discussing that in one embodiment, the "Audit" business process 206 includes a single "Confirm Accuracy" action 208 that instructs an associate to confirm the accuracy of an order. According to another embodiment, the "Pick" business process 206 includes a "Retrieve" action 208 that instructs an associate to retrieve an item from inventory, a "Scan" action 208 that instructs the associate to scan a barcode of the retrieved item to confirm that the right item has been picked, a system action task that 

The Ledford-Sobhy-Stewart combination is directed toward workflow management systems. Grabovski discusses a flexible order fulfillment management system that utilizes predefined fulfillment workflows including common business processes. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ledford-Sobhy-Stewart combination to include wherein in response to a determination that prescribed articles of the ordered articles have been received in one or more of the partitioned areas, the controller, and/or the handheld device, is operable to instruct picking and/or placement of the prescribed articles onto one or more conveying systems, shuttles, containers, and/or bins to be transported for order fulfillment, as taught by Grabovski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allowing companies to improve their financial performance by driving down costs, increasing revenue and ensuring continued performance monitoring. 

wherein the plurality of devices furtherInventors: Dematic Corp. Serial No.: 15/699,286 Page: 5include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system. However, Hasman in the analogous art of inventory management teaches this concept (paragraph 0002, discussing that the present invention is directed to fulfillment of customer orders and, in particular, to fulfillment of customer orders utilizing the one-to-many put sequence procedure. While the invention is illustrated utilizing split-case processing, it has applicability to other processes, such as full case pallet assembly, and the like; paragraph 0003, discussing that one-to-many put sequence processing typically uses a human operator to retrieve one or more homogeneous items having the same item identifier, such as a stock-keeping unit (SKU) from a container, referred to as an "inventory container." The item(s) is matched with a customer order requiring that item(s). In a one-to-many put sequence, multiple customer orders are assembled concurrently (i.e., the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system), each at a separate location in a put station; paragraph 0004, discussing that examples of such put stations are put-walls in which a customer order is assembled at a location on the put-wall (i.e., wherein the plurality of devices further  include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles). Also, a goods-to-person pick station in which inventory containers are automatically brought to the operator and removed when the item(s) have been removed from the container. Customer orders are each assembled at a specific location in an order buffer usually in order containers. When an order container for an order is full or the order is complete, an empty container is substituted until that container is full, and so-on. Whether a put-wall or a goods-to-

The Ledford-Sobhy-Stewart-Grabovski combination is directed toward workflow management systems. Hasman discusses a method for fulfillment of customer orders utilizing the one-to-many put sequence procedure. Therefore they are deemed to be analogous as they both are directed toward workflow management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ledford-Sobhy-Stewart-Grabovski combination to include wherein the plurality of devices furtherInventors: Dematic Corp. Serial No.: 15/699,286 Page: 5include at least one put-wall or pick-wall system including a plurality of sections that at least partially define partitioned areas sized, dimensioned, and/or configured to receive one or more of the ordered articles, and wherein the set of instructions includes instructions for executing or carrying out one or more tasks, functions, and/or operations of at least one put- wall or pick-wall system, as taught by Hasman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Christensen, Pub. No.: US 2002/0169842 A1 – relates to a method and system for facilitating the integration of a plurality of dissimilar systems by allowing networks of integration framework installations and/or other compatible B2B servers to inter-operate across corporate enterprise boundaries to integrate the disparate systems operating within each corporate enterprise.
B.	Buth, Pub. No.: US 2014/0047028 A1 – describes techniques for managing interactions between workflows being performed by different applications.
C.	Kenton, Pub. No.: US 2002/0035606 A1 – relates to workflow management systems and data transfer and translation between different application programs in the workflow process.
D.	C. Bussler, "Enterprise wide workflow management," in IEEE Concurrency, vol. 7, no. 3, pp. 32-43, July-Sept. 1999 – relates to transparent workflow distribution across heterogeneous workflow-management system.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683